Title: To George Washington from Elbridge Gerry, 12 January 1780
From: Gerry, Elbridge
To: Washington, George


          
            sir
            Philadelphia 12th Jany 1780
          
          The Requisitions to the several States for Reinforcements to the Army, proposed in your Letter of the 18th Novr last, are not yet adopted by Congress; & a fresh application from your Excellency, appears to me necessary for promoting that important Business. a Report has been long since made on the Subject, & been several Times under the Consideration of Congress, but an Opinion has been lately suggested, & I fear with too much Effect, “that the Number of Men inlisted for the War is already sufficient, & that Reinforcements are not necessary for the Army in this Quarter.” should this Sentiment prevail, or the

Requisitions be much longer delayed, We shall probably lay the Foundation of an inactive Campaign, if not of greater Misfortunes; & renew the Uneasiness of the Court of France, who last year remonstrated in very friendly, but expressive Terms, against the Delays of our military preparations for that Campaign. as the Measures of our good Ally for the Establishment of our Independence, as well as those of the common Enemy against it, are prosecuted with the greatest Vigor, it appears to me that We are urged by every principle of policy, Generosity, & Honor, to be equally vigorous & decisive, & I have been thus induced to trouble your Excellency on the Subject. I hope that the Measures taken, & such as are under the Consideration of Congress for obtaining Supplies of provision, will effectually relieve the Wants of the Army, which I confess distress me exceedingly. I remain sir with every Sentiment of Esteem & Respect your most obedt & very hum. ser.
          
            E. Gerry
          
        